PER CURIAM.
The Court has determined that the lower tribunal’s March 15, 2011, Order is not a final order because it fails to resolve the issues of parental time-sharing and parental responsibility. Cf. Ward v. Bragg, 957 So.2d 670 (Fla. 1st DCA 2007) (dismissing appeal for lack of jurisdiction where order on appeal contemplated additional hearing on visitation). Accordingly, the appeal is hereby dismissed as premature. The dismissal is without prejudice to the appellant’s right to seek review upon entry of a final order.
BENTON, C.J., CLARK and MARSTILLER, JJ., concur.